EXECUTION COPY

EXHIBIT (10.7)

     This is a SECOND AMENDMENT AGREEMENT, dated as of April 6, 2009 (this
“Second Amendment”), under the Securities Purchase Agreement, dated as of April
3, 2009 (the “Purchase Agreement”), as amended by the Amendment Agreement, dated
as of April 6, 2009 (the “Amended Purchase Agreement”) by and between J.P.
Morgan Securities Inc. (the “Noteholder”) and Albany International Corp. (the
“Company” and together with the Noteholder, the “Parties”). Capitalized terms
used but not otherwise defined herein shall have the meaning assigned to them in
the Purchase Agreement.

WHEREAS, the Parties entered into the Purchase Agreement pursuant to which the
Noteholder agreed to sell, and the Company agreed to purchase, a fixed amount of
$93,984,000 in aggregate principal amount of the Company’s 2.25% Senior Notes
due 2026 (the “Securities”) for the Purchase Price (as defined in the Purchase
Agreement) per Security;

WHEREAS, the Parties entered into an amendment pursuant to which the Parties
agreed that the Noteholder shall sell, and the Company shall purchase, an amount
up to $93,984,000 in aggregate principal amount of the Securities owned by the
Noteholder on the Closing Date, and certain other changes; and

WHEREAS, the Parties have agreed to make certain amendments to the terms and
conditions of the termination provision of the Amended Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

1.      Amendments. The Amended Purchase Agreement is hereby amended such that  
  1.1.      each reference to “up to $93,984,000” shall read “up to
$94,984,000”;     1.2.      the following provision shall be added as Section
2(d):                  

“The Parties understand and agree that multiple closings may occur on successive
business days following the initial closing. If such multiple closings occur,
each such successive closing shall occur in the same manner and subject to the
conditions to closing contained herein with respect to the Securities subject to
the initial closing.”

          1.3. Section 8 (Termination) is replaced in its entirety with the
following provision:               “In the event the Exchange Agreement is
terminated pursuant to the terms thereof, or the Exchange does not occur for any
other reason by 5:00PM (New York City time) on April 21, 2009, either party may
terminate this Agreement by notice to the other party.”   2.      Miscellaneous.



--------------------------------------------------------------------------------



   2.1.      Effectiveness. The provisions of this Second Amendment shall become
effective as of the date when this Second Amendment shall have been duly
executed and delivered by each of the Parties.     2.2.      Effect of the
Second Amendment. This Second Amendment supplements and amends the Amended
Purchase Agreement and shall be a part, and subject to all the terms, thereof.
Except as expressly supplemented or amended hereby, the Amended Purchase
Agreement shall continue in full force and effect.     2.3.      References to
the Agreement. All references in the Purchase Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Purchase
Agreement, and all references in each other document executed or delivered in
connection therewith to “the Securities Purchase Agreement,” “thereunder,”
“thereof” or words of like import referring to the Purchase Agreement, shall be
deemed a reference to the Amended Purchase Agreement as amended hereby.    
2.4.      Governing Law. This Second Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York. The Parties
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Second Amendment or any transaction related
hereto to the fullest extent permitted by applicable law.     2.5.      Effect
of Headings. The section headings herein are for convenience only and shall not
affect the construction hereof.     2.6.      Counterparts. The Parties may sign
any number of copies of this Second Amendment. Each signed copy shall be an
original, but all of them shall represent the same agreement. Delivery of an
executed counterpart of a signature page to this Second Amendment by electronic
or facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Second Amendment.

[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Parties hereto have executed this Second Amendment
on the date first written above.

  ALBANY INTERNATIONAL CORP.       By: /s/ Michael C.
Nahl                                       Name: MICHAEL C. NAHL          Title:
EXECUTIVE VP & CEO       J.P. MORGAN SECURITIES INC.       By: /s/ Jeff
Zajkowski_________          Name: JEFF ZAJKOWSKI          Title: MANAGING
DIRECTOR

Second Amendment to Purchase Agreement
Signature Page

--------------------------------------------------------------------------------